Exhibit 10.1

SERIES A NON-CUMULATIVE PERPETUAL PREFERRED STOCK

PURCHASE AGREEMENT

THIS SERIES A NON-CUMULATIVE PERPETUAL PREFERRED STOCK PURCHASE AGREEMENT (the
“Agreement”) is made as of the 10th day of December, 2007 by and between
Belvedere SoCal, a California corporation (the “Company”), and Belvedere Capital
Fund II L.P. (the “Purchaser”).

RECITALS

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, the number of shares of Series A Non-Cumulative
Perpetual Preferred Stock of the Company (the “Series A Non-Cumulative Perpetual
Preferred Stock”) set forth opposite the Purchaser’s name on Exhibit A, on the
terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto, intending to be legally bound and in
consideration of the premises and the mutual covenants herein contained, agree
to the following:

AGREEMENT

The parties hereby agree as follows:

1. Purchase and Sale of Preferred Stock.

1.1. Sale and Issuance of Series A Non-Cumulative Perpetual Preferred Stock.

(a) Subject to the terms and conditions of this Agreement, the Purchaser agrees
to purchase at the Closing and the Company agrees to sell and issue to the
Purchaser at the Closing that number of shares of Series A Non-Cumulative
Perpetual Preferred Stock set forth opposite the Purchaser’s name on Exhibit A,
at a purchase price of $25.00 per share. The shares of Series A Non-Cumulative
Perpetual Preferred Stock issued to the Purchaser pursuant to this Agreement
shall be referred to in this Agreement as the “Shares.”

(b) On or before the Closing (as defined below in Section 1.2), the Company
shall have authorized the sale and issuance to each Purchaser of the Shares. The
Shares shall have the rights, preferences, privileges and restrictions set forth
in the Certificate of Determination for Series A Non-Cumulative Perpetual
Preferred Stock of the Company, substantially in the form of Exhibit B attached
to this Agreement (the “Certificate of Determination”).

1.2. Closing; Delivery.

(a) The purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures, at 9:00 a.m., on December 10, 2007, or at
such other time and place as the Company and the Purchaser shall mutually agree
upon, orally or in writing (which time and place are designated as the
“Closing”).

 



--------------------------------------------------------------------------------

(b) At the Closing, the Company shall deliver to the Purchaser a certificate
representing the Shares being purchased by the Purchaser at the Closing against
payment of the purchase price therefor by wire transfer to a bank account
designated by the Company.

1.3. Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

“Material Adverse Effect” means a material adverse effect on the business,
prospects, assets (including intangible assets), liabilities, financial
condition, property or results of operations of the Company.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

1.4. Legends and Transfers. (a) The Shares will be issued with the following
legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO TRANSFER
MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS.”

(b) The Company will cooperate with the Purchaser with respect to any transfer
of the Shares by the Purchaser to any other person in compliance with applicable
securities laws, including issuing new certificates.

1.5. Fee. The Company will pay the Purchaser a fee of $400,000 in cash at the
Closing:

1.6. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that:

1.7. Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

1.8. Capitalization. The authorized capital of the Company consists, immediately
prior to the Closing, of:

(a) Twenty Million (20,000,000) shares of common stock, no par value per share
(the “Common Stock”). All of the outstanding shares of Common Stock have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws.

(b) Twenty Million (20,000,000) shares of Preferred Stock, 2,000,000 of which
have been designated Series A Non-Cumulative Perpetual Preferred Stock, none of
which are issued and outstanding immediately prior to the Closing. The rights,
privileges and preferences of the Preferred Stock are as stated in the
Certificate of Determination and as provided by the general corporation law of
the State of California.

1.9. Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Shares at the Closing, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the Closing, and the issuance and delivery of the Shares has
been taken or will be taken prior to the Closing. This Agreement constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

1.10. Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Purchaser. Assuming the accuracy of the representations of the
Purchaser in Section 3 of this Agreement and subject to the filings described in
Section 2.5(ii) below, the Shares will be issued in compliance with all
applicable federal and state securities laws.

1.11. Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Certificate of Determination, which will have been filed
as of the Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

 

3



--------------------------------------------------------------------------------

1.12. Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the best of the Company’s
knowledge, currently threatened before any court, administrative agency, or
other governmental body (nor, to the Company’s knowledge, is there any basis for
any such action, suit, proceeding, arbitration, complaint, charge or
investigation) (i) against the Company or any officer or director of the Company
arising out of their employment or board relationship with the Company;
(ii) that questions the validity of this Agreement or the right of the Company
to enter into it, or to consummate the transactions contemplated by this
Agreement; or (iii) to the Company’s knowledge, that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

1.13. Compliance with Other Instruments. The Company is not, and has not been
since its inception, in violation or default (i) of any provisions of its
Certificate of Incorporation or Bylaws, (ii) of any instrument, judgment, order,
writ or decree, (iii) under any note, indenture or mortgage, or (iv) under any
lease, agreement, contract or purchase order to which it is a party or by which
it is bound, or, to its knowledge, of any provision of federal or state statute,
rule or regulation applicable to the Company, the violation of which would have
a Material Adverse Effect. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either
(i) a default under any such provision, instrument, judgment, order, writ,
decree, contract or agreement or (ii) an event which results in the creation of
any lien, charge or encumbrance upon any assets of the Company or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.

1.14. Disclosure. Neither this Agreement nor any other agreement or exhibit
entered into or delivered pursuant to this Agreement contains any untrue
statement of a material fact or omits to state any material fact required to be
stated herein or therein or necessary to make the statements herein or therein
not misleading.

2. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:

2.1. Authorization. This Agreement constitutes a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

4



--------------------------------------------------------------------------------

2.2. Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, in violation of applicable
securities laws; provided that this representation does not limit future
transfers of the Shares.

2.3. Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares, and on requirements relating
to the Company which are outside of the Purchaser’s control.

2.4. Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

2.5. No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

3. Conditions to the Purchaser’ Obligations at Closing. The obligations of the
Purchaser to purchase the Shares at the Closing are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

3.1. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
the Closing.

3.2. Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the Closing.

 

5



--------------------------------------------------------------------------------

3.3. Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

3.4. Certificate of Determination. The Company shall have filed the Certificate
of Determination with the Secretary of State of California on or prior to the
Closing, which shall continue to be in full force and effect as of the Closing.

3.5. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

4. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchaser at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

4.1. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all respects as of
the Closing.

4.2. Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before the
Closing.

4.3. Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

5. Miscellaneous.

5.1. Survival of Warranties. The representations and warranties of the Company
and the Purchaser contained in or made pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the Closing and shall in no way
be affected by any investigation or knowledge of the subject matter thereof made
by or on behalf of the Purchaser or the Company.

 

6



--------------------------------------------------------------------------------

5.2. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of the Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns (including
transferees of the Shares) any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

5.3. Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of California, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of California.

5.4. Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

5.5. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.6. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business (1) day after deposit with a
nationally recognized overnight courier, specifying next business day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 6.6. If notice is given to the Company or Purchaser, a copy shall also
be sent to Latham & Watkins LLP, 633 West Fifth Street, Suite 4000, Los Angeles,
California 90017-2007, Attention Steven B. Stokdyk, Esq., e-mail:
steven.stokdyk@lw.com, fax: (213) 891-8763.

5.7. Transaction Fee. Upon completion of the Closing, the Company will pay a
transaction fee to the Purchaser equal to 2% of the Purchase Price (as defined
in Exhibit A).

5.8. Fees and Expenses. Upon completion of the Closing, the Company will pay the
reasonable fees and expenses of Purchaser. The Company shall bear its own legal
and other expenses with respect to this transaction and the transactions
contemplated hereby.

 

7



--------------------------------------------------------------------------------

5.9. Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of this Agreement or of
the Certificate of Determination, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

5.10. Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
holders of a majority of the then-outstanding Shares. Any amendment or waiver
effected in accordance with this Section 6.10 shall be binding upon the
Purchaser and each transferee of the Shares, each future holder of all such
securities, and the Company.

5.11. Severability. The invalidity or unenforceability of any provision hereof
or of the Certificate of Determination shall in no way affect the validity or
enforceability of any other provision.

5.12. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement or the Certificate of
Determination, upon any breach or default of any other party under this
Agreement or the Certificate of Determination, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, the Certificate of Determination or by
law or otherwise afforded to any party, shall be cumulative and not alternative.

5.13. Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

5.14. Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of California and to the
jurisdiction of the United States District Court for the Central District of
California for the purpose of any suit, action or other proceeding arising out
of or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of California or the United States District Court for the Central
District of California, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the

 

8



--------------------------------------------------------------------------------

jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Non-Cumulative
Perpetual Preferred Stock Purchase Agreement as of the date first written above.

 

COMPANY: BELVEDERE SOCAL By:   /s/ Alan Lane

Name:   Alan Lane

Title:   Executive Chairman

Address:   One Maritime Plaza, Suite 825 San Francisco, CA 94111

Attention:   Chief Executive Officer

Fax:   (415) 434-9918

 

PURCHASER: BELVEDERE CAPITAL FUND II L.P. by its General Partner BELVEDERE
CAPITAL PARTNERS II LLC By:   /s/ Alison Davis

Name:   Alison Davis

Title:   Managing Member

Address:   One Maritime Plaza, Suite 825

San Francisco, CA 94111

Attention:   Alison Davis

Fax:   (415) 434-9918



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name

   Shares of Series A Non-
Cumulative Perpetual
Preferred Stock    Purchase Price

Belvedere Capital Fund II L.P.

   800,000    $ 20,000,000.00



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF DETERMINATION

[See Attached]